Case 1:21-cv-04984-ALC-KHP Document 10 Filed 08/31/21 Page 1 of 1




                                   08/31/2021




                            APPLICATION GRANTED: The Initial Case Management
                            Conference scheduled for Wednesday, September 8, 2021 at
                            11:45 a.m. in Courtroom 17-D, United States Courthouse,
                            500 Pearl Street, New York, New York is hereby rescheduled
                            to Tuesday, October 19, 2021 at 11:45 a.m.




                                                                           08/31/2021
